Citation Nr: 1046255	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability 
to include strain and osteoarthritis, as secondary to service-
connected  left knee osteoarthritis status post medial 
meniscectomy.

2.  Entitlement to service connection for a low back disability, 
as secondary to service-connected  left knee osteoarthritis 
status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to December 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran asserts that his current right knee and low back 
disabilities are the result of his altered gait due to his 
service-connected left knee disability.  In conjunction with his 
claim, he was afforded a VA examination in June 2007.  The VA 
examiner provided an opinion that it was possible that the 
Veteran "had some more strain" due to his left knee disorder.  
The examiner indicated that he was unable to answer the question 
of an etiological connection without resorting to mere 
speculation.  There was no opinion regarding aggravation.  

The Veteran pointed out that the examiner did not take current x-
rays and in fact speculated as to the current diagnoses.  VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical 
opinion is considered adequate where it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion 
must do more than state a conclusion that the etiology of a 
medical condition, for example, is unknown or unknowable, the 
conclusion must be supported with sufficient rationale and 
explanation.  Stefl, 21 Vet. App. At 124.  Further,  once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In this case, the Board finds that the Veteran should be afforded 
another VA examination which includes current x-ray findings.  
The VA examiner should provide an opinion as to whether any 
current right knee and low back disabilities are proximately due 
to or the result of the left knee disability, or aggravated by 
the left knee disability.  Additionally, the Veteran's recent VA 
treatment records should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Tallahassee VA treatment facility, dated 
from March 2007 forward.

2.  Thereafter, schedule the Veteran for a 
VA joints examination.  The claims file 
must be made available to and reviewed by 
the examiner.  X-rays of the right knee and 
low back should be accomplished.  

The examiner should identify all current 
right knee and low back disorders found to 
be present, i.e., arthritis, strain, etc.

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current right knee and/or low 
back disability is proximately due to, or 
the result of, the service-connected left 
knee disability.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current right knee and/or 
low back disability is permanently 
aggravated by the Veteran's service-
connected left knee disability.  If such 
aggravation is found present, the examiner 
should address the following medical 
issues: (1) The baseline manifestations of 
the Veteran's current right knee and low 
back disabilities found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected left knee disability 
based on medical considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal 
in light of all of the evidence of record.  If 
any issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

